ed
a cncesaermenine

=
co

‘
a

i
i

 
 

mie - 7 209
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA olka S cEamereotar |
Norfolk Division | Boe OCA :

roe

 

OBIE I. LOVELACE,

Plaintiff,
Vv. Civil No. 2:19cv75

HAROLD CLARKE, et al.,

Defendants.

MEMORANDUM OPINION & ORDER

This matter is before the Court on two motions to dismiss
filed by Defendants pursuant to Federal Rule of Civil Procedure
12(b) (6). ECF Nos. 7, 13. Plaintiff's complaint, filed pursuant
to 42 U.S.c. § 1983, alleges that Defendants provided Plaintiff
with constitutionally inadequate medical care during his prior
term of incarceration, with Defendants’ treatment decisions
purportedly driven by their desire to avoid the high cost of the
needed treatment. Defendants seek dismissal on various grounds,
including qualified immunity. For the reasons set forth below,
both of Defendants’ motions to dismiss are DENIED.

A. Facts

Plaintiff alleges that Defendants have “instituted a state
sanctioned policy and practice of the unconstitutional deprivation
of medical care to inmates with chronic Hepatitis C.” Compl. @ 1,
ECF No. 1. Plaintiff asserts that when he entered the Virginia

Department of Corrections (“VDOC”) in 2010, he had been diagnosed
with Hepatitis C and HIV, “two deadly conditions,” and that his
VDOC medical record “repeatedly and unequivocally” documents his
Hepatitis C. Compl. @f%@ 13-15. During his multi-year term of
incarceration, Plaintiff “pleaded with VDOC medical staff to
administer lifesaving treatment for his chronic Hepatitis C
infection,” but such pleas were repeatedly denied. Compl. @ 2-3.

More specifically, Plaintiff alleges Dr. Charles Campbell
("Dr. Campbell”), one of the named Defendants, began treating him
in 2015 or 2016 and “general lab tests” ordered in 2016 confirmed
that Plaintiff was infected with Hepatitis C. Compl. gf 18.
Plaintiff asserts that “[f]rom 2016 to present the standard of
care in treatment of chronic Hepatitis C is the use of DAAs
[(Direct Acting Antiviral drugs)] and to treat or approve for

treatment everyone regardless of the severity of [their liver]

 

fibrosis or cirrhosis.” Comp. 7 20.1 Notwithstanding such updated
standard of care, Plaintiff asserts that from June of 2016 through
April of 2018, “VDOC Treatment Guidelines” provided that no inmate
would receive treatment for chronic Hepatitis C, regardless of how
far along such illness had progressed, if such inmate had less
than *9 months remaining on [his or her] sentence.” Compl. {9

24, 33. Plaintiff asserts that there was no valid medical basis

 

1 Plaintiff's complaint supports such assertion by referencing a purported
change in treatment guidelines published by the American Association for
the Study of Liver Disease (AASLD), asserting that such guidelines “changed
in 2016” based on emerging medical data. Compl. { 21-22.

2
for such policy because the accepted drug regimen typically leads
to a cure within "90 days or less," further claiming that the nine-
month policy was grounded in “financial considerations.” Compl.
qI1 24, 57.

While Plaintiff alleges that he had chronic Hepatitis C that
went untreated by VDOC for many years, it appears that the thrust
of his allegations rely on the following events: (1) Plaintiff
explicitly requested that he receive the most common drug to treat
and cure Hepatitis C in early February 2017; (2) shortly
thereafter, Plaintiff was informed by Defendants’ agent that VDOC
had “strict criteria” for administering Hepatitis C treatment, and
that his treatment plan would be based on his labs; (3) on or about
February 23, 2017, Defendants knew, as a result of Plaintiff's
January 2017 FibroScan, that Plaintiff's medical condition had
worsened as he had “F-4 cirrhosis of the liver from untreated
Hepatitis CC”; (4) Defendants refused to treat Plaintiff's
Hepatitis C between February 23, 2017 +and August 2017
notwithstanding their knowledge of Plaintiff's worsening medical
condition, causing Plaintiff to utilize the VDOC grievance
procedure beginning on August 18, 2017; and (5) Plaintiff was again
informed in late August that VDOC had “strict criteria” for
treatment and that there was not enough time to complete treatment
by his November 2017 release date—no medical justification for the

denial of treatment was provided. Compl. @%@ 27-35. Plaintiff's
lawsuit advances two counts, the first is a § 1983 claim against
Dr. Campbell, Dr. Mark Amonette, and Dr. Steve Henrick, asserting
cruel and unusual punishment by prison officials based on a failure
to render effective medical treatment, and the second is a § 1983
“supervisory liability” claim against Harold Clarke and Dr. Mark
Amonette. Compl. @ 55-59.
B. Applicable Legal Standards
1. 12(b) (6) Standard

The Rule 12(b)(6) standard of review permits dismissal when

a complaint fails to allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 

550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009). A motion to dismiss tests the sufficiency of a complaint
without resolving factual disputes, and a district court “must
accept as true all of the factual allegations contained in the
complaint and draw all reasonable inferences in favor of the
plaintiff.” Kensington Volunteer Fire Dep’t v. Montgomery Cty.,
684 F.3d 462, 467 (4th Cir. 2012) (citation omitted)).

Because a 12(b)(6) challenge attacks the sufficiency of a
complaint, a Court “generally cannot reach the merits of an
affirmative defense,” except “in the relatively rare circumstances
where facts sufficient to rule on an affirmative defense are
alleged in the complaint.” Goodman v. PraxAir, Inc., 494 F.3d

458, 464 (4th Cir. 2007). In other words, a motion to dismiss in
reliance on an affirmative defense may be considered only “if all
facts necessary to the affirmative defense ‘clearly appear on the

face of the complaint.’” Id. (quoting Richmond, Fredericksburg &

 

Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993)). A contrary

 

rule would improperly require a plaintiff to affirmatively plead
“matters that might be responsive to affirmative defenses even
before the affirmative defenses are raised.” Id. at 466.
2. Eighth Amendment Standard
To prove cruel and unusual punishment by prison officials
based on a failure to render effective medical treatment, in
violation of the Eighth Amendment, a plaintiff must satisfy a two-

pronged test. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

 

first prong, which is an objective inquiry, asks whether the

deprivation is “sufficiently serious.” Id.; Scinto v. Stansberry,

 

841 F.3d 219, 225 (4th Cir. 2016). The second prong, a subjective
inquiry, requires the inmate to demonstrate that the prison
officials acted with “deliberate indifference” toward his or her
needs. Farmer, 511 U.S. at 839-40; Scinto, 841 F.3d at 225.

A “serious medical need” sufficient to meet the objective
first prong is a “need that has either been diagnosed by a
physician as mandating treatment” or is “so obvious that even a
lay person would easily recognize the necessity for a doctor's
attention.” Scinto, 841 F.3d at 225 (quotation marks and citation

omitted). A medical need may also be sufficiently serious if a
“denial of or a delay in treatment causes the inmate ‘to suffer a

life-long handicap or permanent loss.’” Coppage v. Mann, 906 F.
Supp. 1025, 1037 (E.D. Va. 1995) (quoting Monmouth County

Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347
(3d Cir. 1987)). Accordingly, a “delay in medical treatment must
be interpreted in the context of the seriousness of the medical
need, deciding whether the delay worsened the medical condition,
and considering the reason for the delay.” Hill v. DeKalb Reg’l
Youth Det. Ctr., 40 F.3d 1176, 1189 (11th Cir. 1994), overruled in
part on other grounds by Hope v. Pelzer, 536 U.S. 730, 739 n.9
(2002).

“Deliberate indifference” sufficient to meet the subjective
second prong requires a plaintiff in a medical needs case to prove
“the official’s ‘actual subjective knowledge of both the inmate’‘s
serious medical condition and the excessive risk posed by [the
official's] action or inaction.'” Scinto, 841 F.3d at 226
(alteration in original) (quoting Jackson v. Lightsey, 775 F.3d
170, 178 (4th Cir. 2014)). This can be proven through “direct
evidence of a prison official’s actual knowledge or circumstantial
evidence tending to establish such knowledge, including evidence
‘that a prison official knew of a substantial risk from the very
fact that the risk was obvious.’” Id. (quoting Makdessi v. Fields,
789 F.3d 126, 133 (4th Cir. 2015)). A prison official is not

liable if he or she “knew the underlying facts but believed (albeit
unsoundly) that the risk to which the facts gave rise was
insubstantial or nonexistent.” Farmer, 511 U.S. at 844. Because
mere negligence in diagnosis or treatment is insufficient to state
a constitutional claim, “many acts or omissions that would
constitute medical malpractice will not rise to the level of
deliberate indifference.” Jackson, 775 F.3d at 178 (citing Estelle
v. Gamble, 429 U.S. 97, 106 (1976)). An inmate seeking to prove
an Eighth Amendment violation therefore cannot rely on what an
official “should have known.” Id.

Directly relevant to the deliberate indifference alleged in
this case is the degree to which prison officials are permitted to
consider cost when evaluating treatment options. As explained by
the Third Circuit, “the deliberate indifference standard of
Estelle does not guarantee prisoners the right to be entirely free
from the cost considerations that figure in the medical-care
decisions made by most non-prisoners in our society.” Reynolds v.
Wagner, 128 F.3d 166, 175 (3d Cir. 1997). Accordingly, the “cost
of treatment alternatives” is a permissible factor to consider
when “determining what constitutes adequate, minimum-level medical

care.” Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006).

 

While cost is an appropriate consideration, “medical personnel
cannot simply resort to an easier course of treatment that they
know is ineffective.” Id. As effectively summarized by another

judge of this court:
It is an unfortunate fact of modern life that cost
considerations must enter into the equation for
virtually every person seeking medical treatment, not
just inmates. We note that the Eighth Amendment does
not forbid prison officials from considering cost in
determining the appropriate course of treatment so long
as the treatment does not put the prisoner at risk of
serious injury and the decision was not made with
deliberate indifference. It only becomes unacceptable
if prison officials make health care decisions solely
upon cost considerations without any medical rationale.

Taylor v. Barnett, 105 F. Supp. 2d 483, 489 n.2 (E.D. Va. 2000).

 

3. Statute of Limitations Standard

Because there is no explicit statute of limitations for § 1983
actions, “[t]Jhe Supreme Court has directed .. . [federal courts
to] apply a state’s ‘statute of limitations governing general
personal injury actions’ when considering § 1983 claims.” Battle
v. Ledford, 912 F.3d 708, 713 (4th Cir. 2019) (quoting Owens v.
Okure, 488 U.S. 235, 251 (1989)). Virginia applies a two-year
statute of limitations to personal injury claims. Va. Code Ann.
§ 8.01-243 (A).

While “state law determines the applicable statute of
limitations for § 1983 claims, federal law governs the date on

which that limitations period begins to run.” Owens v. Balt. City

 

State’s Atty’s Office, 767 F.3d 379, 388-89 (4th Cir. 2014) (citing
Wallace v. Kato, 549 U.S. 384, 388 (2007)). Federal law provides
that a limitations period generally begins to run “when the

plaintiff knows or has reason to know of his injury”; however, for
a § 1983 claim, a district court should consider “the common-law
tort that is most analogous to the plaintiff's § 1983 claim” to
ensure that there is not a special limitations rule applicable to
such species of claim. Id. (citing Wallace, 549 U.S. at 388).
Here, “the tort claim most closely analogous” to Plaintiff's claim
is “medical malpractice,” and the limitations period for such tort
begins to run when “the plaintiff knows of his physical injury and
its cause.” Devbrow v. Kalu, 705 F.3d 765, 768 (7th Cir. 2013).
4. Qualified Immunity Standard

“Qualified immunity, an affirmative defense to liability
under § 1983, protects all government officials except those who
violate a ‘statutory or constitutional right that was clearly
established at the time of the challenged conduct.’” Jones v.
Chandrasuwan, 820 F.3d 685, 691 (4th Cir. 2016) (quoting Carroll
v. Carman, 135 S. Ct. 348, 350 (2014)). In determining whether a
defendant is entitled to qualified immunity, the Supreme Court has

developed a two-part test. Pearson v. Callahan, 555 U.S. 223, 232

 

(2009). “Pirst, a court must decide whether the facts that a
plaintiff has shown make out a violation of a constitutional
right.” Jones, 820 F.3d at 691 (citing Pearson, 555 U.S. at 232).
“Second, the court must consider whether the right at issue was
‘clearly established’ at the time of the alleged misconduct.” Id.
(citing Pearson, 555 U.S. at 232). “The burden of proof and

persuasion with respect to a defense of qualified immunity rests
on the official asserting that defense." Meyers v. Baltimore Cty.,

Md., 713 F.3d 723, 731 (4th Cir. 2013).

Cc. Discussion

1. Dr. Campbell’s Motion to Dismiss

Dr. Campbell’s motion to dismiss begins by asserting that
Plaintiff's claim is untimely to the extent it relies on any
events, and/or any injuries suffered by Plaintiff, prior to
February 15, 2017. ECF No. 8. First, such argument has limited
force because it appears that the thrust of Plaintiff’s claim is
that Defendants committed Eighth Amendment violations after
February 23, 2017, the date that his cirrhosis was identified from
the FibroScan results. Second, to the extent that Plaintiff does
seek to rely on events occurring prior to February 2017, Dr.
Campbell’s cursory limitations argument in his opening brief is

insufficient to carry his burden to establish that such affirmative

 

defense should be resolved in his favor at this early stage based
on facts that “clearly appear” in the complaint. Goodman, 494
F.3d at 464.

Dr. Campbell next argues that Plaintiff’s complaint fails to
state a claim because it fails to adequately allege that Plaintiff
had a “serious medical condition,” that Defendants exercised
“deliberate indifference,” and/or that Plaintiff suffered a
“significant injury” as a result of the asserted indifference. As

to Dr. Campbell’s first argument, that Plaintiff fails to allege

10
a serious medical condition, it is rejected on its face, at least
at the pleading stage. See Reid v. Clarke, No. 7:16cv547, 2017 WL
706352, at *5 (W.D. Va. Feb. 22, 2017) (noting that “an infection
with Hepatitis C and resulting stage 4 liver cirrhosis” is an
infirmity “so obvious that even a lay person would easily recognize
the necessity for a doctor’s attention”) (quotation marks and
citation omitted).

In support of his second argument, that Plaintiff fails to
allege deliberate indifference to his serious medical condition,
Dr. Campbell's brief correctly argues that “deliberate
indifference” is a demanding legal standard; however, Plaintiff
Satisfies such standard at the pleading stage because he alleges
that: (1) although Dr. Campbell “monitored” Plaintiff's Hepatitis
C over time, Plaintiff received no “treatment” even after the
standard of care changed in 2016; (2) by February of 2017, the
accepted standard in the medical community was DAA treatment for
everyone due to advancements in drug therapy; and (3) the reason
Plaintiff was denied DAA treatment in 2017 was not medical, but

was instead financial.? See Reid, 2017 WL 706352, at *l, *6

 

(finding that “deliberate indifference” had been adequately

 

2 Even assuming that a treatment standard other than “universal” DAA
treatment was applicable in mid-2017 (such as a standard based on patient
prioritization), Dr. Campbell knew that Plaintiff’s Hepatitis C had
progressed to liver cirrhosis, supporting the inference that Plaintiff
should have been on a priority list for DAA treatment in February or March
of 2017 (otherwise, the FibroScan would appear to serve little purpose).

 

11
alleged at the pleading stage based on, among other claims, the
allegation that the plaintiff was denied Hepatitis C treatment
“for the non-medical reason” of his scheduled “parole hearing
within six months”); Riggleman v. Clarke, No. 5:17cv63, 2018 WL
847783, at *5 (W.D. Va. Feb. 13, 2018) (rejecting, at the 12(b) (6)
stage, the assertion that the VDOC had effectively “managed” the
plaintiff's Hepatitis C, explaining that the “crux of th[e]
lawsuit” alleges that the plaintiff was denied treatment for his
Hepatitis C based on “sham” VDOC guidelines that served “as a guise

for cost-cutting”); Murray v. Wetzel, No. 3:17cv491, 2019 WL

 

1303217, at *9-11 (M.D. Pa. Mar. 1, 2019), report and

recommendation adopted, No. 3:17cv491, 2019 WL 1298826 (M.D. Pa.

 

Mar. 21, 2019) (noting that as early as August of 2016, federal
courts began to recognize that a “monitoring” approach that allowed
Hepatitis C inmates to get sicker and sicker before treatment was
provided may constitute “deliberate indifference”); Trigo v. Texas

Dep't of Criminal Justice-Institutional Div. Officials, 225 F.

 

App’x 211, 212 (5th Cir. 2007) (finding that the plaintiff
adequately pled an Fighth Amendment violation based on his claim
that he was denied Hepatitis C treatment due to his intake and
release dates, noting that such denial of treatment allegedly
caused “substantial harm” because it led to the plaintiff

“developing cirrhosis”).

12
As to Dr. Campbell’s third argument, that Plaintiff fails to
adequately allege a significant injury from the asserted
indifference, Plaintiff sufficiently alleges a “significant
injury” as he alleges sufficient facts to support the plausible
inference that his potentially irreversible and untreated
cirrhosis worsened, over the period of more than nine months
between late February and early December of 2017, because he was
denied treatment of any kind. On these alleged facts, Plaintiff
has exceeded the “plausibility” requirement necessary to survive
a Rule 12(b)(6) motion, and Dr. Campbell’s motion is therefore
DENIED.

2. Joint Motion to Dismiss

Defendants Harold Clarke, Dr. Mark Amonette, and Dr. Steve
Herrick collectively filed a motion to dismiss alleging that they
are immune from suit for monetary damages based on “qualified
immunity.” ECF No. 13. These Defendants focus their argument on
the contention that the constitutional right on which Plaintiff
relies was not “clearly established” at the time of Defendants’
challenged actions. ECF No. 14.

The parties’ dispute on this issue centers in large part on
the degree of generality with which to define the “right” at issue.
Defendants assert that it should be defined with such precision
that the “right” is not clearly established absent controlling

precedent declaring that inmates with Hepatitis C have the right

13
to be treated with DAA drugs. Conversely, Plaintiff seeks a
broader definition, arguing that the right at issue is the right
to reasonable medical treatment for a known serious medical
condition. Each party relies on citations to district court cases

from within this Circuit. Compare Cunningham v. Sessions, No.

 

9:16cv1292-RMG, 2017 WL 2377838, at *4 (D.S.Cc. May 31, 2017)
(identifying “no clearly established statutory or constitutional
right at this time for inmates with chronic Hepatitis C to he

treated with DAA drugs”); Redden v. Ballard, No. 2:17cv1549, 2018

 

WL 4327288, at *8 (S.D.W. Va. July 17, 2018), report and

recommendation adopted, No. 2:17cv1549, 2018 WL 4323921 (S.D.W.

 

Va. Sept. 10, 2018) (same), with Riggleman, 2018 WL 847783, at *5
(finding that the complaint adequately alleged that ‘“[n]Jo
reasonable official could think this willful refusal to treat
(Hepatitis C,] a known, serious condition did not violate the
Eighth Amendment”).

This Court acknowledges the need to define the asserted right
at a relatively “high level of particularity,” to both ensure that
reasonable decisions by officials remain protected, and that

plaintiffs do not plead around such immunity by invoking “well-

established but highly abstract rights.” Braun v. Maynard, 652
F.3d 557, 562 (4th Cir. 2011) (citations omitted). That said, a
“general constitutional rule . . . may apply with obvious clarity

even though the very action in question has not previously

14
been held unlawful,” and prison officials may therefore “still be
on notice that their conduct violates established law even in novel
factual circumstances.” Thompson v. Commonwealth of Virginia, 878
F.3d 89, 98 (4th Cir. 2017) (omissions in original) (citations

omitted); see Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)

 

(explaining that the Court does “not require a case directly on
point, but existing precedent must have placed the
constitutional question beyond debate”).

Synthesizing these guidelines, in the medical context, the
proper level of particularity cannot limit the inquiry to whether
there is a published controlling case addressing the precise
medical condition and symptoms at issue, otherwise, prison
officials would be free to decline any medical care until
controlling precedent addressed the precise infirmity. Such
proposition is best illustrated by the Fourth Circuit’s recent

decision in Scinto v. Stansberry, where the court rejected the

 

defendants’ invitation to define the right with specific reference
to the doctor’s decision to withhold a dose of insulin from a
hostile diabetic inmate. Scinto, 841 F.3d at 235-36. Noting that
the right should not be defined with specific reference to the
“very actions in question,” the Fourth Circuit defined the right
as “the right of prisoners to receive adequate medical care and to
be free from officials’ deliberate indifference to their known

medical needs.” Id. at 236; see Iko v. Shreve, 535 F.3d 225, 243

 

15
n.12 (4th Cir. 2008) (noting that the officers failed to establish
that the right at issue was not “clearly established” because, by
2004, “{t)he right to adequate medical care had already been
carefully circumscribed in the caselaw”).

Applying the Scinto “adequate medical care” standard to this
case reveals that the facts in the complaint do not support
Defendants’ affirmative defense, which turns on both the standard
of care for Hepatitis C patients in 2017 and/or the Defendants’
reason for not providing any treatment to Plaintiff. See Taylor,
105 F. Supp. 2d at 489 (“[P]laintiff’s allegation that defendant
was motivated solely by cost considerations and not by an informed
medical decision is sufficient to overcome a motion to dismiss.”);
Scinto, 841 F.3d at 235-36 (rejecting a qualified immunity defense
based on a knowing decision to withhold needed medication even
though the doctor purportedly “implement[ed] a plan to monitor the

inmate” after withholding medication); see also Lee v. Gurney, No.

 

3:08cv161, 2011 Wh 2681225, at *5 (E.D. Va. July 8, 2011)
(explaining that a medical professional’s challenged performance
must be considered in light of “accepted professional judgment,
practice, or standards” (quoting Sain v. Wood, 512 F.3d 886, 895
(7th Cir. 2008))). Importantly, the allegations in the complaint
plausibly allege that there was “no medical reason” to withhold
necessary and effective treatment from Plaintiff. Such fact is at

least inferentially supported by Plaintiff's contention that

16
Defendants denied treatment based on an unjustifiable VDOC policy
precluding treatment within nine months of an inmate’s expected
release date even though the widely accepted drug treatment regimen
“cures” Hepatitis C in as little as "90 days or less.” Compl. 14
24 (emphasis added). Because this Court concludes that there are
sufficient facts alleged which, if proven true, may demonstrate
“that Plaintiff's Eighth Amendment right to adequate medical care
and freedom from officials’ deliberate indifference to his medical
needs was violated,” Defendants fail to demonstrate at this time
that they are “entitled to qualified immunity.” Scinto, 841 F.3d

at 236; see Jehovah v. Clarke, 798 F.3d 169, 181-82 (4th Cir. 2015)

 

(finding that the plaintiff plausibly stated a claim that his
prison doctors disregarded his serious medical condition because
he alleged that his doctors “ignored most” of his symptoms,
“disregarded abnormal test results,” and “failed to treat any of
his symptoms effectively”); Jackson, 775 F.3d at 179 (concluding
that a plaintiff can plead an Eighth Amendment violation at the
12(b) (6) stage by alleging facts supporting the inference that the
treating physicians “must have known that failing to provide [the
disputed treatment] would pose an excessive risk to [the

plaintiff‘s] health”) .3

 

3 Even if a greater level of particularity is required to properly define
the “right” at issue, in this Court’s view, the current record fails to
demonstrate that it was not clearly established by mid-2017, that a doctor
is precluded from delaying/denying treatment to an HIV positive Hepatitis
C patient who had progressed to stage H4 liver cirrhosis either in blind

17
In reaching this conclusion, the Court has carefully
considered the recent Riggleman summary judgment ruling on which
Defendants strongly rely in their reply brief. Riggleman v.
Clarke, No. 5:17cv63, 2019 WL 1867451 (W.D. Va. Apr. 25, 2019).
In such summary judgment ruling, the district court held that the
defendants were entitled to qualified immunity based on the
litigated facts. Riggleman, 2019 WL 1867451 at *7. Such facts
illustrated that all patients with chronic Hepatis C are not on
equal footing because “[g]enerally, as the level of fibrosis of
the liver increases from Stage FO (no fibrosis) to Stage F4
(cirrhosis), it . . . correlate[s] with the underlying severity of
liver disease.” Id. at *2. The Court further explained that
under now updated VDOC standards, inmates are prioritized based on
their “disease severity,” with the highest priority patients being
those in the most elevated fibrosis categories, as well as those
with other “medical conditions that can cause the liver disease to
progress more rapidly, such as HIV.” Id. at *3; cf. Hinton v.
McCabe, No. 3:16cv222, 2018 WL 1542238, at *3 (E.D. Va. Mar. 29,
2018) (explaining that the litigated facts in that case
demonstrated that Virginia inmates “with a high fibrosis score,
which is indicative of cirrhosis, are eligible for certain

treatments”). The plaintiff in Riggleman did not have an advanced

 

reliance on a policy untethered to medical needs and/or solely to avoid the
high cost of the critically needed medical treatment.

18
fibrosis score (his score was “FO/F1"), and the district court
found that “the ‘particular circumstances’ faced by Defendants, ”
to include the “rapidly evolving legal and medical developments”
demonstrated that Defendants were not “on notice” that their
conduct violated a “‘clearly established’ right” at the time
Plaintiff was denied treatment with DAAs. Id. at *3, *6-7.

In sharp contrast to the facts in Riggleman, the “particular
circumstances” Defendants faced in this case reveal that Mr.
Lovelace did not present with asymptomatic Hepatitis C, but rather,
he alleges that by early 2017, objective medical evidence proved

that he had progressed to the most severe stage of liver damage.?4

 

Moreover, he alleges that his body was otherwise compromised due
to his infection with HIV. With approximately nine months left to
serve on his sentence, and with these exacerbated conditions known
to medical personnel, Plaintiff asserts that he was denied any

form of medical treatment for his Hepatitis C because the widely

 

accepted, and proven effective, treatment was deemed too expensive

to administer to him.® To the extent Defendants argue that

 

4 This Court's ruling accepts Plaintiff's facts as true only for 12 (b) (6)
purposes, and does not suggest that in 2017, or today, all inmates with
Hepatitis C are medically entitled to DAA drug treatment regardless of their
associated symptoms/conditions. cf. Hinton, 2018 WL 1542238, at *3
(explaining that the facts in that case demonstrated that the true “danger
with Hepatitis C is that it can lead to cirrhosis of the liver,” which can
take “years or decades” to develop).

5 Assuming, without deciding, that VDOC now prioritizes HIV positive inmates
and/or inmates with F3 or F4 liver damage for treatment with DAA drugs,
Riggleman, 2019 WL 1867451 at *3, the current record fails to demonstrate
precisely when such changes went into effect and/or why such changes were

19
Plaintiff was still “monitored” during the relevant time, the facts
viewed in Plaintiff's favor suggest that such monitoring did not
serve any meaningful medical purpose if Defendants had already
elected to use Plaintiff's discharge date as a justification to
withhold the medically necessary treatment. Accordingly, at the
12(b) (6) stage, the instant record is insufficient to demonstrate
whether Defendants’ actions “qualify as the type of ‘bad guesses
in gray areas’ that qualified immunity is designed to protect,”
Sims v. Labowitz, 885 F.3d 254, 264 (4th Cir. 2018) (quoting Braun,
652 F.3d at 560), or whether Defendants wantonly disregarded the.
medically accepted standard of care for an HIV positive patient
with Hepatitis C that had progressed to liver cirrhosis for the
sole purpose of avoiding the need to pay for an expensive drug
treatment protocol. Defendants’ motion to dismiss on qualified
immunity grounds is therefore DENIED.
D. Summary
For the reasons set forth above, both motions to dismiss

pending before the Court are DENIED. ECF Nos. 7, 13.

 

(presumably) not in place by the middle of 2017. If the reason such protocol
was not in place in 2017 was because the medically accepted treatment options
were still “evolving,” Defendants would likely be entitled to qualified
immunity. In contrast, if the medical evidence that the parties may submit
demonstrates that it was well-established by mid-2017 that administrating
DAA drugs was the only acceptable standard of care for _an HIV positive
patient with Hepatitis C whose FibroScan revealed stage F4 cirrhosis, and
that Defendants elected to provide Plaintiff with no medication solely to
avoid the high costs of the drugs, Defendants are unlikely to be entitled
to qualified immunity.

20
The Clerk is DIRECTED to forward a copy of this Memorandum
Opinion and Order to all counsel of record.

IT IS SO ORDERED.

ist)

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
August | , 2019

21
